Citation Nr: 0837890	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO. 04-39 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as asbestosis and chronic obstructive pulmonary 
disease (COPD). 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
asbestosis. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2007. A 
transcript of that hearing is of record and associated with 
the claims folder. 

The Board remanded the claim in November 2007 for further 
development. 


FINDINGS OF FACT

A lung disorder, claimed as asbestosis and chronic 
obstructive pulmonary disease or any other respiratory 
condition, was not incurred in or aggravated by active 
service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a lung disorder, claimed as asbestosis and chronic 
obstructive pulmonary disease or any other respiratory 
condition, are not met 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in letters issued in February 2003, 
August 2004, and March 2007. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
May 2008. Further, since the preponderance of the evidence is 
against the claims for service connection, any appropriate 
disability rating and effective date to be assigned as to 
this claim is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, service personnel 
records, private medical evidence and VA outpatient treatment 
records associated with the claims folder. 

The veteran underwent VA examinations to ascertain whether 
any lung disorder was incurred in or as a result of active 
service. See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). 

The veteran was also given the opportunity to submit any 
additional records that he may have. In a July 2008 
Supplemental Statement of the Case (SSOC) Notice response 
submitted by the veteran, he indicated that he had no other 
information or evidence to give VA to substantiate his claim. 
There are no known additional records or information to 
obtain. 

A hearing was offered and the veteran testified at an RO 
hearing in November 2004 and a videoconference hearing in 
October 2007 hearing before the undersigned VLJ. 

The veteran has had a meaningful opportunity to participate 
in the development of the claim. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). The Board finds that the record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). 


Analysis of the Claim - Service Connection

The veteran maintains that service connection is warranted 
for a lung disorder, including asbestosis and COPD. He 
maintains that he was a firefighter in service and during 
that time, he had to wear a helmet and bunker coat that 
contained asbestos. He states that after service, he was not 
exposed to asbestos. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for any lung disorder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event. Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998). 

The claim is presently denied because, assuming that the 
veteran was exposed to asbestos as he alleges, the 
preponderance of the competent medical evidence indicates 
that the veteran's lung disorders were not caused by any 
incident of active military service. 

The veteran's service medical records clearly indicate that 
he was a fireman during active military service. He has 
provided photocopies of various missions he performed in that 
capacity, including responding to various aircraft crashes 
and other structural burnings. The Board therefore assumes 
without deciding that the veteran was exposed to asbestos as 
he has alleged. 

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations. 
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims. See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21- 88-8, Asbestos- 
Related Diseases (May 11, 1988). The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1MR, part 
IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual"). Also, an opinion by VA's Office of 
General Counsel (OGC) discussed the proper way of developing 
asbestos claims. VAOPGCPREC 4-00 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. Id., at Subsection (a). Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire- 
proofing materials, and thermal insulation. Id. Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment. Id., at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed. Id., at Subsection 
(b). Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate). Id.

However, there is no presumption of service connection 
pertaining to asbestos exposure and any specified disease. 
The law instead requires that where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence suggestive of such a linkage is required, 
and the appellant's medically untrained opinion is not 
competent. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). As to disorders related to asbestos exposure, the 
absence of symptomatology during service or for many years 
following separation does not preclude the eventual 
development of the disease. The latent period varies from 10 
to 45 or more years between first exposure and development of 
disease. Also of significance is that the time length of 
exposure is not material, as individuals with relatively 
brief exposures of less than one month have developed 
asbestos-related disorders. See VA Adjudication Procedure 
Manual, M21-1, Part VI, 7.21(b)(2) (rescinded on 12-13-05 by 
M21-1MR, Part III, IV and V).

The veteran's service medical records show no findings or 
diagnosis in service of asbestosis or any respiratory 
condition. After service, the first medical evidence 
regarding a respiratory condition was in 1999, as the veteran 
testified to at both an RO hearing in November 2004 and 
before the undersigned in October 2007. VA outpatient 
treatment records indicate that he had COPD. X-rays in 
November 1999 indicate that there appeared to be mild changes 
of COPD. A July 2000 pulmonary consultation indicated that he 
had severe airflow limitation due to COPD favoring the 
"emphysema" type. In March 2002, a chest x-ray showed 
moderate COPD changes and the pleural spaces were clear. 
There were no significant changes from his examination in 
August 2000. 

As to causality, in September 2002, the pulmonary 
consultation indicated that the veteran had a 50 pack year 
history of smoking but quit five years earlier. He gave a 
history of being a former plumber that stopped working in 
1979. He had no daily cough or sputum. He had no lung 
infections or trauma. 

VA outpatient treatment records in May 2003 indicated that 
the veteran underwent computed tomography (CT) scan with 
contrast. There were no prior studies available for 
comparison. His lungs were clear without evidence of 
suspicious pulmonary nodules. There were no abnormally 
calcified pleural plaques seen. There were no pleural 
effusions seen. 

In April 2006, the veteran submitted a medical statement from 
his private physician, J.S., MD, indicating that the veteran 
was diagnosed with asbestosis in 2001. Dr. J.S. related that 
he treated the veteran for exposure to asbestosis and 
shortness of breath. He provided an opinion that the 
veteran's asbestosis was as likely as not caused or 
aggravated by his active duty service. Additionally, a 
statement regarding a CT scan from Laurel Medical Management 
was also associated with the claims folder. The CT scan 
reading was not associated with the claims folder. The 
statement indicated that A.K., MD, diagnosed pulmonary 
asbestosis. 

The veteran reported for a VA chest CT with contrast in 
April 2006. Of note was a 2002 pulmonary function test (PFT) 
that showed the possibility of a co-existing restrictive 
disorder (such as asbestos related pleural disease and/or 
asbestosis). The veteran submitted an outside chest x-ray 
that demonstrated bilateral changes suggestive of chronic 
pleural disease as well as some parenchymal changes and 
findings of pulmonary hypertension that might be compatible 
with his history of COPD and sleep apnea. It was noted that 
early changes of asbestosis could be confused with these 
radiographic signs, so it was suggested that a high 
resolution CT scan of the chest to better evaluate the lung 
parenchyma as well as the nature and extent of the pleural 
disorder be performed. Later that month, the CT scan of the 
chest was performed. Mild centrilobular emphysematous changes 
were shown, bilaterally. There were no calcified plaques. The 
impression was no high resolution CT evidence of pulmonary 
interstitial fibrosis, and no CT evidence of active pulmonary 
disease. 

In March 2007, VA performed a PET scan. In the chest, there 
were no foci of abnormal FDG uptake that would be worrisome 
for a neoplastic process to include lung parenchyma. 

At the October 2007 videoconference hearing, the veteran 
submitted private medical records from Laurel Medical Center. 
These records showed that he was seen in December 2003 for 
shortness of breath. It was noted that he had been receiving 
his treatment at VA. It also indicated that he had been 
diagnosed with COPD and asbestosis and chronic cough. In 
February 2006, the medical history was essentially the same 
with an indication that he had tests stating that his lung 
function showed exposure to asbestos. The assessment was 
pulmonary asbestosis as deteriorated and assessed by Dr. J.S. 
It was noted that a chest x-ray was performed and some COPD 
was shown with right base plaque but no large areas of 
asbestosis noticed. The veteran was told that he needed a CT 
scan of the chest to evaluate the plaque and shortness of 
breath. He indicated that he would go to VA and return to the 
clinic with the findings. 


Pursuant to the Board's November 2007 remand, the veteran 
underwent a VA medical examination in May 2008. It was noted 
that the veteran was diagnosed with severe COPD and 
documented sleep apnea in August 2004. However, a high 
resolution CT scan was performed which showed no evidence of 
asbestos exposure or asbestosis, but was positive for mild 
emphysema and coronary artery calcification. 

The medical examiners noted that while the veteran had known 
exposure to asbestos as a firefighter in service, he did not 
have a history of mesothelioma but was a heavy smoker for 
45 years although he had quit 5 years previously. It was also 
noted that his 2002 pulmonary function test suggested a 
component of restrictive as well as obstructive lung disease, 
but his obesity was potentially the cause of the restrictive 
findings. 

It was specifically noted that the contemporaneous CT scan 
did not show evidence of asbestos exposure in the form of 
calcified plaques or asbestosis. The examiner opined that it 
was less likely than not that the veteran had asbestosis 
related to asbestos exposure in service. She stated that the 
veteran's most current examination did not find pleural 
plaques typically related to asbestos exposure. He had severe 
COPD most likely related to his 45 years of heavy smoking. 
His COPD was less likely than not related to his asbestos 
exposure history as a firefighter. 

The preponderance of the competent evidence is against a 
finding of service connection. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993)(Observing that a specialist's opinion as 
to a medical matter outside of his or her specialty to be 
given little weight).  

The February 2006 letter from Dr. J.S. is highly speculative 
in both its terms and its factual basis. Although Dr. J.S. 
treated the veteran, there is no indication as to the source 
of his information as to the course of the veteran's lung 
disorders, nor account for the veteran's long history of 
cigarette smoking and obesity, as is discussed above. While 
the examiner reported that it was well known as the type of 
disability that could be present for years prior to becoming 
symptomatic, it is silent as to the number of years since the 
veteran's discharge from active service. 

The letters of both Dr. J.S. and Dr. A.K. were the essential 
basis of the Board's previous remand, directing that the 
veteran provide additional evidence. However, the only 
medical records submitted from Dr. J.S. and Dr. A.K. were 
dated in December 2003 and February 2006. These records only 
stated that the veteran had COPD and asbestosis but no 
radiographic or CT evidence of either disorder was submitted. 
There was a February 2006 chest x-ray report also associated 
with these records that indicated a diagnosis of COPD, 
basilar lung scar with no acute disease. The chest films nor 
any other medical findings were associated with the medical 
history indicating COPD or asbestosis. Again, none of these 
records indicate what the basis of Dr. J.S.'s opinion is or 
the determining factors used to diagnose the veteran with 
asbestosis or to relate this disease or the diagnosed COPD to 
service, except the veteran's statement of such. Moreover, 
there was no showing of the initial diagnosis or the etiology 
of that diagnosis in 2001. 

Conversely, the May 2008 VA examination was comprehensive and 
base upon a review of the veteran's claims folder and 
relevant medical history. Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).
As the examiner noted, the veteran's service records show 
that he was a firefighter in service and it is highly 
probable that he was exposed to asbestos at that time. He had 
no respiratory findings in service. 

This opinion, which stated that there was no medical evidence 
of record to show asbestosis or calcified pleural plaques, 
was clearly based on VA and private records, including chest 
x-rays, PET scan, CT scan, CT scan with contrast, and high 
resolution CT scan. The VA examiner indicated, in pertinent 
part, that evidence of restrictive lung disease, seen in 
asbestosis, might have been confused by the veteran's obesity 
rather than any real evidence of restrictive lung disease. 
Moreover, after a full review of the record, the examiner 
stated that there was no evidence of calcified pleural 
plaques in any of the findings, something usually seen in 
asbestosis or exposure to asbestos. 

The fact that a veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions. That notwithstanding, the United States Court of 
Appeals for Veterans Claims (Court) has declined to adopt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor. See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993). Thus, even were the 
private physician to have treated the veteran for the 
disorder at issue, his opinion would not be dispositive. 

The May 2008 VA examination opinion is of far more probative 
value than the April 2006 medical opinion rendered by Dr. 
J.S. The May 2008 VA opinion was made in connection with 
evaluation of the entire claims folder to include Dr. J.S.'s 
limited records. The source of information underlying Dr. 
J.S.'s opinion is unknown, other than the limited treatment 
documents provided by the veteran claiming asbestosis from 
the Laurel Medical Center. 

When viewing the totality of the evidence, more probative 
value is accorded to the opinion that was made with a 
thorough review of the medical record, radiographic evidence, 
and a linkage of the veteran's severe COPD to his 45 years of 
smoking, making the May 2008 VA examination opinion more 
persuasive than Dr. J.S.'s April 2006 medical opinion.





ORDER

Service connection for a lung disorder, to include asbestosis 
and COPD is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


